AO 91 (Rev. 11/11) GABE BrbBHNj-00129-EFB Document1 Filed 08/14/19 Page 1 a

  

 

UNITED STATES DISTRICT COURT

for the

 

 

AUG 1 4 701
Eastern District of California CLERK, US DisTpi
EASTERN DISTRIGPORCAT Hath
United States of America ) sy ALIFORNIA
Vv. ) OLPUTY CLERK
) Case No.
Ulises LOPEZ-PACHECO and
Oscar LOPEZ-VALDIVIA )
)
—_ Defendant(s) - 2: 1 g MJ 1 2 9 EFB
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
June 18, 2019 through August 13,

On or about the date(s) of 2019 in the counties of Tehama and Glenn in the
Eastern —__—ODistrictof == California’ —_, the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 841 (a1) Manufacturing at Least 100 Marijuana Plants

This criminal complaint is based on these facts:

(see attachment)

& Continued on the attached sheet.

    
  

Copiplainant’s signature

JERAMIAH LAUDENSLAGER
United States Forest Service Special Agent
Printed name and title

 

 

Sworn to before me and signed in my presence. <2

Date: Ss- L Y— AYP

City and state: | Sacramento,CA |

     

Judge 's signature

a ____. Edmund F. Brennan, U.S. Magistrate Judge

Printed name and title
oOo CO sa DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00129-EFB Document1 Filed 08/14/19 Page 2 of 7

AFFIDAVIT
AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT
I, Jeramiah Laudenslager, being duly sworn, hereby declare under penalty of perjury the facts
presented below are true and accurate to the best of my knowledge.
1. NATURE OF AFFIDAVIT AND AFFIANT’S CREDENTIALS
1. I make this affidavit in support of the issuance of a Criminal Complaint and Arrest Warrants for:
(1) Ulises LOPEZ-PACHECO; and (2) Oscar LOPEZ-VALDIVIA for manufacturing at least 100

marijuana plants, in violation of 21 U.S.C. § 841(a)(1).

2. Iama Special Agent employed by the United States Forest Service (USFS). I have been a
Special Agent since November 2012. I am a “law enforcement officer” “of the United States” within the
meaning of 18 U. S. C. § 2510(7), who is empowered by law to conduct investigations of, and to initiate
arrests for, various offenses involving national forest lands, including Title 21 offenses outlawing the
manufacture of marijuana. The facts in this affidavit come from my personal observations, my training
and experience, information obtained from other agents and law enforcement officers, and my review of
documents related to this investigation. This affidavit is intended to show merely that there is sufficient
probable cause for the requested criminal complaint and arrest warrants and does not set forth all of my

knowledge about this matter.

3. Ihave received seven months of full time, formalized training at the Federal Law Enforcement
Training Center in Brunswick, Georgia. Portions of that training included the following subjects related
to controlled substances offenses: drug identification, detection, smuggling, and interdiction; undercover
operations; money laundering techniques: the manufacture, transportation, concealment, and sales of
controlled substances, including marijuana; and the investigation of individuals and organizations
involved in such criminal activities. I have participated in numerous investigations involving controlled
substances. I have also conducted countless hours of surveillance, observing and recording movements
of persons trafficking drugs and those suspected of trafficking drugs. Additionally, [ have participated

in and/or executed numerous search warrants authorizing the search of locations such as residences, cell

 
&

oO CO SN DW NN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00129-EFB Document1 Filed 08/14/19 Page 3 of 7

phones, and vehicles related to drug traffickers and their co-conspirators. These investigations have
resulted in arrests of numerous individuals, and the seizure of illicit drugs and drug-related evidence.

4. Asaresult of my experience, I have become familiar with the day-to-day operations and the
various practices, tools, trends, paraphernalia, and related articles utilized by various drug traffickers and
manufacturers in their efforts to cultivate, possess, import, conceal, and distribute controlled substances,

including marijuana manufacturing.

5. During the course of these investigations, I have had the opportunity to discuss at length with
other law enforcement officers and agents their investigations of suspects involved in the manufacture
and transportation of marijuana. During these conversations, I have discussed the methods and practices
used by criminal organizations to manufacture marijuana, evade detection, communicate between

workers in the gardens and those outside the gardens, and transport marijuana, equipment, and supplies.

6. During the course of those investigations against outdoor marijuana manufacturers, I have
observed that persons responsible for manufacturing large numbers of marijuana plants in remote areas
on national forest land often camp in or near the garden site to allow easier access to the garden which
are often labor intensive, save on transportation of the workers, and also protect the garden from

possible intruders who might steal the marijuana.

7. Based on my training and experience, through discussions with experienced drug investigators
and through the information I have learned through investigations, I know that most outdoor live-in
marijuana manufacturing operations are generally conducted in a similar manner. Outdoor marijuana
manufacturing operations involving large number of marijuana plants require: (1) substantial labor to
tend to the plants; (2) outside logistical support for the labor force tending to the plants; and (3) financial

support for the operation until proceeds for the processed marijuana are received.

8. Outdoor marijuana manufacturing organizations start exploring and scouting potential new

manufacturing sites in the late winter and early spring. Additionally, during scouting excursions, these

 
BR WY WN

a NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00129-EFB Document1 Filed 08/14/19 Page 4 of 7

organizations attempt to identify roadside drop points that can be utilized for the delivery of supplies,
equipment and people, which are in adjacent proximity to the operation’s trailheads and/or
manufacturing sites. A roadside drop point is a designated location where the drivers can deliver
equipment, supplies and, workers for the manufacturing site. Roadside drop points are normally
connected by path to the marijuana grow site so workers can walk the delivered supplies to the camp
area and marijuana garden, on the one hand, and the marijuana from the grow site to the drop point, on

the other hand. It is normal to locate a distinct trail system near the roadside drop points.

Il. STATEMENT OF PROBABLE CAUSE

9. Since early May 2019, agents have been investigating illegal marijuana cultivation activities on
the Mendocino National Forest. During this investigation, agents have identified a marijuana grow site
in a remote area of the Mendocino National Forest, in Tehama County, California (“Grow Site #1”) and
another grow site in Glenn County, California (“Grow Site #2”). Agents raided Grow Site #1 on
August 8, 2019, and eradicated 906 marijuana plants. Agents raided Grow Site #2 on August 13, 2019,

and eradicated 741 marijuana plants.

10. During the investigation I identified two supply drop points above Grow Site #2 and
sections of trail leading down into the Salt Creek Drainage, towards Grow Site #2. I placed hidden

motion activated trail cameras at these supply drop points.

11. On June 8, 2019, at approximately 11:13 am, surveillance images captured a Hummer
backing into one of the drop points for Grow Site #2. Alonso LOPEZ-VALDIVIA (the registered owner
of the vehicle) opened the back of the vehicle, with a Hispanic man (later identified as Ulises LOPEZ-
PACHECO), dressed in full camouflage clothing with a green backpack, standing next to him. Several
minutes later, Alonso LOPEZ-VALDIVIA opened the passenger side door and began removing items.
Ulises LOPEZ-PACHECO picked up a propane tank and carried it toward the trail while Alonso
LOPEZ-VALDIVIA continued to remove items from the front passenger compartment. Ulises LOPEZ-
PACHECO walked back over to Alonso LOPEZ-VALDIVIA and moved a white grocery bag and a

brown paper bag toward the back of the vehicle.

 
oN

~~ BN MN

10
11
12
13
14

15°

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00129-EFB Document1 Filed 08/14/19 Page 5 of 7

12. On June 18, 2019, at approximately 3:20 pm, surveillance images at one of the supply
drop points for Grow Site #2 reveal a man who appears to be Ulises LOPEZ-PACHECO dressed in a
camouflage long sleeve shirt, blue jeans and ball cap walking at the supply drop point. Soon after, a
vehicle arrives at the supply drop point. The man who appears to be Ulises LOPEZ-PACHECO is
carrying items off the side of the hill, and another man (later identified as Oscar LOPEZ-VALDIVIA),
dressed in a maroon long sleeve shirt, blue jeans, and green full brim hat, is at the driver’s door of the
vehicle. Oscar LOPEZ-VALDIVIA and the man who appears to be Ulises LOPEZ-PACHECO carry

grocery bags off the side of the hill.

13. On August 12, 2019, a search warrant for 1290 Northgate Road, Apartment 35, Yuba

City, California, was issued by the Honorable Edmund F. Brennan.

14. On August 13, 2019, Agents executed the search warrant at 1290 Northgate Road,
Apartment 35. Ulises LOPEZ-PACHECO and Oscar LOPEZ-VALDIVIA were discovered inside the
residence along with Alonso LOPEZ-VALDIVIA. I immediately recognized Ulises LOPEZ-PACHECO

from the trail camera photos taken on June 8, 2019.

15. | A subsequent interview of Ulises LOPEZ-PACHECO was conducted, with a Spanish-
speaking agent translating. Agents advised Ulises LOPEZ-PACHECO of his Miranda rights and he
stated he understood and agreed to speak with agents. During the interview Ulises LOPEZ-PACHECO
said he had been in Grow Site #2 for approximately 2-3 months. I showed him an image taken on June
8, 2019, at one of the supply drop points and he confirmed that was him in the photo. Ulises LOPEZ-
PACHECO said they were planting marijuana in the mountains. He said there were about 300
marijuana plants in Grow Site #2 and that they were grown from seed. He said that he and Oscar
LOPEZ-V ALDIVIA were in Grow Site #2 together. He said Alonso LOPEZ-VALDIVIA, Oscar
LOPEZ-VALDIVIA, Ulises LOPEZ-PACHECO, and the men arrested from Grow Site #1 on August 8,
2019 (Martin Alberto MACIAS and Ramiro LOPEZ-PACHECO (2:19-mj-125-DB)) were all in it

together and they were all going to get the same percentage of the proceeds. He said they were going to

 
&

Oo OF NHN HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00129-EFB Document1 Filed 08/14/19 Page 6 of 7

rent a house, stash the marijuana, and find someone to buy it. He said he and Oscar LOPEZ-
VALDIVIA would get ahold of Alonso LOPEZ-VALDIVIA to bring supplies. He said he left Grow
Site #2 on Saturday (August 10, 2019) or Sunday (August 11, 2019) to try and find his buddies (who
were arrested in Grow Site #1 on August 8, 2019).
¢

16. Agents also interviewed Oscar LOPEZ-VALDIVIA, with a Spanish-speaking agent
translating. Agents advised Oscar LOPEZ-VALDIVIA of his Miranda rights and he stated he
understood and agreed to speak with agents.. During the interview, Oscar LOPEZ-VALDIVIA said he
had been in Grow Site #2 somewhere between 15 days to a month. He said he was in Grow Site #2
with Ulises LOPEZ-PACHECO. Oscar LOPEZ-VALDIVIA said he would work in the entire grow site
but was only paid to water about 200 marijuana plants and the marijuana plants had already been planted
when he arrived. He said there were about 400 marijuana plants in Grow Site #2. He said Alonso
LOPEZ-VALDIVIA had brought them supplies when they were in Grow Site #2. He said he and Ulises
LOPEZ-PACHECO went to Grow Site #1 when they could not get ahold of the men who had been
working there. He said he left Grow Site #2 on Sunday (August 11, 2019) and Alonso LOPEZ-
VALDIVIA picked him up. During the interview I showed him one of the pictures taken on June 18,
2019. Oscar LOPEZ-VALDIVIA confirmed that it was him and Alonso LOPEZ-VALDIVIA in the
picture at the supply drop point. He said Alonso LOPEZ-VALDIVIA had paid him $1,000 for the work
he did in the marijuana grow.

[CONTINUED ON NEXT PAGE]

 
 

 

Case 2:19-mj-00129-EFB Document1 Filed 08/14/19 Page 7 of 7

II. CONCLUSION
17. Based on the foregoing, I believe that there is probable cause that Ulises LOPEZ-
PACHECO and Oscar LOPEZ-VALDIVIA manufactured at least 100 marijuana plants, in violation of
21 U.S.C. § 841(a)(1). Accordingly, I request that the Court issue the Criminal Complaint and Arrest

Warrants sought herein.

Respectfully submitted,

ERAMIAH LALDENSLAGER
United States Forest Service Special Agent

Approved as to form on August 14, 2019.

(bb fae

David Spencer //
Assistant United fr Attorney

Sworn and subscribed to on August , / 7 2019,

   

ON. EDMUND. BRENNAN
United States Magistrate Judge

 
